Citation Nr: 1137985	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied entitlement to compensation under38 U.S.C.A. § 1151 for macular degeneration.


FINDING OF FACT

The Veteran's macular degeneration is not the result of VA treatment. 


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for macular degeneration have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in March 2007 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for macular degeneration.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Although the Veteran has not been informed of the manner in which disability ratings and effective dates are assigned, this notice deficiency is not prejudicial to him.  As the Board will explain in further detail in the following decision, the competent and credible evidence of record does not support the grant of the Veteran's § 1151 claim.  Thus, no rating or effective date will be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board concludes that all pertinent required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S.Ct. 1696 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and Social Security Administration (SSA) records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with his file.  

The Board finds that a medical opinion on the question of entitlement to compensation under 38 U.S.C.A. § 1151 for macular degeneration is not required.  See 38 C.F.R. § 3.159(c)(4) & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran's macular degeneration may be associated with VA treatment.  Consequently, given these standards, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has macular degeneration due to VA filling a prescription written by a private physician for the antipsychotic drug Navane.  Specifically, the Veteran contends that the use of Navane caused his macular degeneration and that VA pharmacists should have warned him of the side effects of Navane.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2010).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2011).

According to post-service medical records in the present appeal, the Veteran was hospitalized in March 1982 for psychiatric problems.  He was initially prescribed Haldol and then was placed on Navane.  A November 1982 letter addressed to VA's Mental Hygiene Clinic shows that assistance in the form of medication for the Veteran was being requested.  The Veteran was taking Navane at that time.  VA records dated in March 1983 show that a private prescription for Navane was filled.  The March 1983 record shows that the Veteran's private treatment records were reviewed.  The prescription was refilled in August 1983 and then the Veteran failed to report for a September 1983 appointment.  There are no other VA treatment records.  The Board observes that a request for treatment records to the VA Medical Center (VAMC) in Fayetteville, Arkansas received a response in May 2005 that no records of the Veteran being seen were found.  

A letter from E.C., M.D. dated in October 1983 shows that the Veteran was diagnosed with macular degeneration.  The Veteran reported being treated by a non-VA physician for paranoia.  Dr. E.C. observed that it had been reported in medical literature that the type of eye problems the Veteran had could be associated with the Phenothiazene class of drugs, which included Navane.  However, the Veteran reported that his eyes began to get bad even before he started that medication 18 months earlier, but that he was also on some medication then.  None of the Veteran's post-service medical records contain any opinion indicating that the Veteran's macular degeneration was in fact caused by taking Navane.

In his August 2007 notice of disagreement, the Veteran reported that he was prescribed Navane by a private psychiatrist, but that beginning in March 1983 he had his prescription filled by VA until the fall of 1985.  In his December 2007 substantive appeal, the Veteran contended that Navane was prescribed by VA after a thorough medical examination by a VA physician and that the VA physician continued to prescribe Navane even after the Veteran began to complain about having eye problems.  

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for macular degeneration is not warranted.  Initially, the Board finds that the evidence does show that the Veteran has macular degeneration.  Additionally, the evidence also shows that, although the prescription for Navane was written by a private physician, beginning in March 1983, the prescription was filled through VA.  Accordingly, VA treatment has been shown.  However, the evidence does not show that the Veteran's macular degeneration was caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in filling the prescription of Navane, or that the proximate cause of his macular degeneration was an event that was not reasonably foreseeable.  

Indeed, the record does not sufficiently establish that the Veteran's macular degeneration was in fact caused by taking Navane.  Dr. E.C. opined that the Veteran's eye problems could be associated with Navane.  However, the Board does not find this opinion probative as it is speculative because Dr. E.C. opined that the Veteran's macular degeneration could be related to the use of Navane, which equally implies that the Veteran's macular degeneration could not be related.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion as to the Veteran's macular degeneration being related to the use of Navane is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  No other medical opinions that are not speculative have been provided.

Further, Dr. E.C.'s opinion also indicated that the Veteran in fact reported having eye problems even before taking Navane, but that he was on different medication at that time.  There is no indication in the Veteran's medical records, nor does the Veteran contend, that VA prescribed any medication prior to Navane in March 1983.  No medical professional has provided any opinion conclusively linking the Veteran's macular degeneration to the use of Navane, especially as the Veteran reported having eye problems even before he began taking Navane.  Therefore, the competent medical evidence of record fails to show that the Veteran's macular degeneration is the result of VA's filling of the prescription drug Navane.  The totality of the evidence fails to show that the Veteran's macular degeneration is due to taking Navane.  

As the Board has determined that the Veteran's macular degeneration was not the result of VA treatment, further discussion of whether VA's treatment was careless, negligent, showed a lack of proper skill, showed an error in judgment, or showed a similar instance of fault, or whether the proximate cause of the Veteran's macular degeneration was an event that was not reasonably foreseeable is not needed.  

In sum, the totality of the evidence does not show that he suffers from additional disability as a result of VA treatment.  In reaching this conclusion, the Board acknowledges the Veteran's belief that he has macular degeneration due to taking Navane.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has macular degeneration due to taking Navane.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for macular degeneration.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for macular degeneration is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for macular degeneration is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


